Citation Nr: 0527044	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
1993, for the grant of entitlement to service connection for 
chronic conjunctivitis.

2.  Entitlement to an effective date earlier than April 28, 
2000, for the assignment of a 100 percent disability rating 
for service-connected blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that the veteran expressed disagreement with 
respect to the RO's administrative finding in December 2003 
that the veteran had not submitted a valid claim of whether 
clear and unmistakable error (CUE) had been committed in 
earlier RO and/or Board decisions denying entitlement to 
service connection for chronic conjunctivitis.  As a response 
to the veteran's disagreement, the RO issued a Statement of 
the Case with respect to whether CUE had been committed in 
assigning an effective date of June 17, 1993, to the grant of 
entitlement to service connection for conjunctivitis, a claim 
that was not made by the veteran.  The veteran's VA Form 9 
filed in July 2004 simply stated that he believed his 
effective date for service-connection benefits should be 
August 1947.  

A claimant must plead CUE with sufficient particularity.  
Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Although 
the RO certified the issue of whether the effective date of a 
grant for service connection for chronic conjunctivitis was 
CUE to the Board in a VA Form 8 in September 2004, this issue 
is not properly before the Board because the veteran has not 
submitted a claim of entitlement to an earlier effective date 
based on CUE.  As such, this matter is referred to the RO to 
determine what claim is actually being put forth by the 
veteran and to take appropriate action once that 
determination is made.



The issue of entitlement to an effective date earlier than 
April 28, 2000 for the grant of a 100 percent rating for 
blindness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The denial of entitlement to service connection for a 
chronic eye disorder was continued by the Board in a January 
1992 decision by finding that new and material evidence had 
not been submitted to reopen the claim.  The veteran 
requested reconsideration of that decision and his motions 
were last finally denied in April 1993.  The veteran did not 
further appeal the denial of benefits sought.

3.  The veteran submitted a request to reopen his previously 
denied claim of entitlement to service connection for a 
chronic eye disorder on June 17, 1993.

4.  Medical evidence shows that entitlement to service 
connection for chronic conjunctivitis arose prior to June 17, 
1993.


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to June 
17, 1993 for the grant of entitlement to service connection 
for chronic conjunctivitis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in September 
1999, long before the VCAA was enacted, and the VCAA notice 
was first given to the veteran in April 2003.  However, the 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
timing of the notice has not prejudiced the veteran in his 
appeal as he has been given proper notice, as discussed 
below, and given adequate time to respond and present 
argument and evidence.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in April 2003.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to the 
explicit VCAA notice, the veteran was advised in the rating 
decision on appeal and the Statement of the Case as to the 
specific reasons why his particular claim was denied and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in a July 2004 
Statement of the Case.  Thus, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran declined the 
opportunity to give personal testimony.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.


The Merits of the Claim - Earlier Effective Date of Service 
Connection

The veteran asserts that an effective date of August 1947 
should be assigned for the grant of entitlement to service 
connection for conjunctivitis because that is when he filed 
his first claim for VA compensation benefits for an eye 
disability.  He contends that because he has pursued this 
claim almost constantly since the filing of that first 
application, the recent grant of benefits is a result of that 
initial claim.

The record reflects that the veteran filed his first claim in 
1947 and has filed many claims subsequent to the original 
denial of benefits sought.  In a December 1992 Board 
decision, the denial of entitlement to service connection for 
a chronic eye disorder was continued by finding that new and 
material evidence had not been submitted in order to reopen 
the previously denied claim.  The veteran was given notice of 
that decision and of his appellate rights.  He requested 
reconsideration on four separate occasions with each motion 
for reconsideration being denied by the Board, the last one 
denied in April 1993.  With the denial of reconsideration, 
the veteran was given notice of his appellate rights, but he 
did not appeal further.  Thus, the Board decision became 
final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

On June 17, 1993, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, and specifically requested 
that his claim of entitlement to service connection for a 
chronic eye disorder be reopened.  Based on this claim, the 
Board found that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
an eye disorder and, in September 1999, the RO granted 
entitlement to service connection for chronic conjunctivitis.  
The RO assigned June 17, 1993, as the effective date of the 
grant of benefits because the medical evidence revealed that 
entitlement arose prior to that date.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1) (Italics added).

As pointed out above, the veteran's claim was denied many 
times prior to his submission of a request to reopen in June 
1993, with the most recent denial being the January 1992 
Board decision that became final after the veteran exhausted 
his attempts to have that decision reconsidered by the Board 
and not further appealing the denial of benefits sought.  As 
such, the petition to reopen the claim, submitted on June 17, 
1993, is the date of receipt of claim with respect to the 
claim that was ultimately granted by the RO in its September 
1999 rating decision.  Although the record clearly shows that 
the veteran has been trying to obtain VA compensation 
benefits for an eye disorder for over fifty years, it also 
clearly shows that the only active claim at the time of the 
1999 grant was the June 17, 1993 request to reopen.  Thus, 
because the medical evidence shows that entitlement arose 
prior to June 1993, the later of the two dates is the date 
the claim was received, June 17, 1993, and that is the only 
date under the law that may be assigned as the effective date 
for the grant of benefits sought.  Accordingly, the veteran's 
request for an earlier effective date must be denied.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

In this regard, the record indicates that the veteran has 
maintained throughout his dealings with VA that his post-
service eye problems and ultimately his blindness are due to 
the viral infection treated during service that was, in fact, 
a chronic disability at that time.  This is not a fact that 
can alter the current finding that the grant of benefits was 
based upon the veteran's most recently submitted claim, but 
the Board finds it important to point out to the veteran that 
the only way to have an effective date earlier than June 1993 
assigned is for him to assert that an earlier decision made 
by VA was based on clear and unmistakable error.  As noted 
above, such a claim must be pled with specificity and it is 
not sufficient to simply say that because VA has now 
acknowledged that a chronic disability was incurred during 
service it should be acknowledged that the chronic disability 
was present at the time the original claim for VA 
compensation benefits was filed.



The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).

The Court also held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).


ORDER

An effective date prior to June 17, 1993, for the grant of 
entitlement to service connection for chronic conjunctivitis 
is denied.





REMAND

The RO granted entitlement to service connection for legal 
blindness in a February 2003 rating decision and assigned an 
effective date of April 28, 2000 for the assignment of a 100 
percent rating for that disability.  In May 2003, the veteran 
submitted a notice of disagreement with respect to the 
assignment of April 2000 for the grant of the 100 percent 
rating.  Unfortunately, the veteran's correspondence was 
interpreted as a CUE claim even though it was clearly marked 
as a notice of disagreement recorded on May 16, 2003, and a 
Statement of the Case was not issued with respect to issue 
with which the veteran disagreed.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, because the veteran specifically stated that he 
disagreed with the effective date set by the RO in its 
February 2003 rating decision, this issue must be remanded 
for the RO to consider the notice of disagreement and issue a 
Statement of the Case if the benefit sought cannot be 
granted.

Therefore, this matter is REMANDED for the following action:

The RO should consider the issue of 
entitlement to an effective date earlier 
than April 28, 2000, for the assignment 
of a 100 percent rating for blindness.  
If the benefits sought cannot be granted, 
a Statement of the Case should be issued.  
The veteran should be informed of the 
period of time within which he must file 
a substantive appeal to perfect an appeal 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


